Title: To George Washington from Lachlan McIntosh, 15 October 1783
From: McIntosh, Lachlan
To: Washington, George


                        
                            Dear General1
                            Savannah in Georgia 15th October 1783
                        
                        I take the liberty of Introducing to your Excellencys notice the bearer, a young Gentleman of the French
                            Nation of great merit, under the Name of Capt. John DuCoins, of the American Army, whose story I beg Leave to trouble you
                            with.
                        He is the youngest & favorite Son of Luke De Costia an eminent Sugar Planter in Hispaniola near Cape
                                Toanesis, who has a large Family Settled out, all in affluent Circumstances in that Island—this
                            young Gentleman when he was only fifteen or Sixteen years of age, had some words with one Lewis Tropa,
                            an elderly Batchelor of mixed blood, but immensely rich, on Accot of his aged Father, whom Tropa had used ill, which
                            unavoidably brought on a Duel with the young man, in which Tropa fell; and the Laws of France being so exceedingly Severe
                            in those Cases, and the friends of the  rich, and determined to prosecute, oblig’d the young
                            Gentleman to change the appelation of John Frs Borigere De Costia, his real Name, to that of de Coins,
                            and fly for protection to the Spanish Governer at Saint Domingo, with whom he Lived for several Months.
                            He afterwards came to Philadelphia, where he engaged with Colo. John White as a Lieutenant in the fourth Georgia Regiment
                            in April 1777, and served in our Army with much reputation during the war, and as he has been 
                            part of that time, under my own imediate observation, I assure your Excellency that he possesses as much tru  and Bravery as any Officer of his Rank whatever. this Misfortune gives him great Concern
                            & trouble and makes him exceeding unhappy, as it deprieves him forever of seeing
                                his old Father, & other friends, without he can obtain his King’s
                            pardon, which he Says is often got on these Occasions, and which he conceives is in your Excellencys
                            power alone,  applying to the Minister of France, the French Court or in any
                            other way you think proper in his favor which I hope your Excellency’s goodness and Humanity will induce you to do, to
                            make this deserving Young Gentleman and a whole Family happy—and it will be  an additional favor
                            upon, Your Excellency’s obliged and most obt Humble Servt
                        
                            Lachn McIntosh
                        
                    